Citation Nr: 1016240	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for headaches claimed 
as secondary to medication taken for the treatment of 
service-connected herpes simplex.

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by which the RO denied 
entitlement to the benefit sought herein.  

Via June 1998 rating decision, the RO denied entitlement to 
service connection for depression and anxiety as well as for 
PTSD.  In August 1998, the Veteran sent his congressional 
representative a letter expressing dissatisfaction and indeed 
disagreement with the rating decision.  That letter was 
received at the RO later that month.  As explained below, 
that letter is construed as a timely fined notice of 
disagreement.  The RO, however, did not issue a statement of 
the case regarding these issues.  As a statement of the case 
has not yet been issued on these matters, additional action 
by the RO is required as set forth below in the REMAND 
portion of this decision.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran maintains that he suffers from headaches as a 
result of medications he takes to treat outbreaks of herpes 
simplex.  Apparently, acyclovir caused severe headaches.  As 
a result, valacyclovir (Valtrex) was prescribed.  
Valacyclovir also causes headaches, according to the Veteran, 
but to a lesser degree.  The Veteran's contentions regarding 
the cause of his headaches have been confirmed by a private 
physician.  A review of the record, however, reflects that 
headaches have also been attributed to other causes such as 
sinusitis.  

In order for the Board to determine the etiology of the 
Veteran's claimed headaches, a VA medical examination must be 
conducted on an occasion when the Veteran is taking 
valacyclovir during an outbreak of herpes simplex.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (recognizing 
the need for a medical examination during the active stage of 
a condition).  The examiner should elicit information from 
the Veteran regarding the frequency of outbreaks, the 
regularity of valacyclovir consumption during outbreaks, and 
the frequency and severity of headaches during occasions in 
which the Veteran is both taking valacyclovir and suffering 
from a herpes simplex outbreak.  See Bowers v. Derwinski, 2 
Vet. App. 675 (1992) (noting that an adequate examination 
requires that the examiner address the "frequency and 
duration" of the appellant's service-connected herpes "when 
the infection is in its active stage").  Then, the examiner 
should opine regarding whether headaches stem from the 
Veteran's herpes simplex medications.  

The Board acknowledges the RO's arguments set forth regarding 
the reason to not obtain a VA examination.  However, given 
the Veteran's appellate assertions and the contradictory 
evidence of record, a VA examination is needed.  Lay evidence 
is competent when it regards the readily observable features 
or symptoms of injury or illness and may provide sufficient 
support for a claim of service connection.  Additionally, the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Rather, the Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Amended notice of the Veterans Claims Assistance Act of 2000 
(VCAA) is necessary as well.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The VCAA letter provided in October 2007 did not provide the 
type of information mandated by the Court in Dingess.  The 
new VCAA notice must advise the Veteran in accordance the 
Court's decision in that case.

By a June 1998 rating decision, the RO denied entitlement to 
service connection for depression and anxiety as well as for 
PTSD.  In August 1998, the Veteran sent his congressional 
representative a letter expressing dissatisfaction and indeed 
disagreement with the rating decision.  That letter was 
received at the RO later that month.  That letter can 
reasonably be construed as a timely filed notice of 
disagreement, as it expresses disagreement with the June 1998 
rating decision and arrived at the RO in a timely fashion.  
38 C.F.R. §§ 20.201, 20.300, 20.302 (2009).  The Board 
acknowledges that a notice of disagreement must be timely 
filed with the RO that issued the relevant rating decision 
and not with non-VA entities such as congressional offices.  
38 C.F.R. § 20.300; see also 38 C.F.R. § 20.302 (addressing 
the time limitations for filing, in pertinent part, notices 
of disagreement).  Because, however, a statement conforming 
to the requirements of a notice of disagreement was received 
by the RO within the statutory timeframe, and considering the 
pro-Veteran, nonadversarial, and paternalistic nature of the 
veterans' benefits system, the Board finds that a timely 
notice of disagreement was filed.  See Jaquay v. Principi, 
304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 
(Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue same is a procedural defect.  Manlincon, supra; Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 
C.F.R. § 19.9(a) (2009), if further evidence or clarification 
of the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board is 
required to remand the case to the RO for necessary action.  
Thus, the Board must remand the issues of entitlement to 
service connection for depression and anxiety and entitlement 
to service connection for PTSD for the preparation of a 
statement of the case. See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an amended VCAA 
notice that includes the type of 
information mandated by the Court in 
Dingess.  

2.  Schedule a VA medical examination 
during a herpes simplex outbreak during 
which the Veteran is also taking 
valacyclovir (Valtrex).  Specifically, 
the Veteran should be instructed to 
appear for an examination when two 
conditions are met: (1) he is in the 
midst of a herpes simplex outbreak) and 
(2) he is taking valacyclovir 
(Valtrex).  After reviewing pertinent 
documents in the claims file, examining 
the Veteran, and eliciting information 
regarding the frequency of herpes 
simplex outbreaks, compliance with 
medication during such occasions, and 
headache manifestations during such 
times the examiner is asked to opine 
regarding whether it is as least as 
likely as not (50 percent or greater 
likelihood) that medication used to 
treat herpes simplex outbreaks causes 
headaches.  A rationale for all 
opinions and conclusions should be 
stated, and the examination report 
should indicate whether the requested 
review of the record took place.

3.  Then, readjudicate the issue of 
entitlement to service connection for 
headaches claimed as secondary to 
medication taken for the treatment of 
service-connected herpes simplex.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

4.  Issue a statement of the case 
concerning the issues of entitlement to 
service connection for depression and 
anxiety and entitlement to service 
connection for PTSD.  The Veteran 
should be advised of the time period 
within which to perfect his appeals.  
38 C.F.R. § 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

